Notice of Allowance
1. 	This Office Action is in response to the applicant’s communication filed on 11/12/2021. In virtue of this communication, Claims 22-30 are currently patentable in this communication. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Sussman (Agent of Record, Reg. No.: 71,950) on 02/04/2022.

The application has been amended as follows:
Claims 1-21 are cancelled.
Claims 22-30 remain the same as filed on 11/12/2021.

End of Amendment.

Allowable Subject Matter
3.	Claims 22-30 are allowed, and renumbered as 1-9.

4.	The following is a statement of reasons for the indication of allowable subject matter:	the prior art of record fails to anticipate the claim limitations or render the claimed limitations, as a whole, obvious, singly or in combination, particularly, generating a communication frame in accordance with a first communication protocol including a synchronization indicator, a subframe with average energy, and at least one given subframe at one temporal location within the frame to create a pattern of energy levels in accordance with a second communication protocol as detailed in the independent claim and in light of fig. 5-8 of this instant applciation.

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643